Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 1 of 14 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
MICHAEL PETTY, )
Plaintiff,
V. CAUSE NO. 1:21-cv-538
AMERICAN SENIOR COMMUNITIES,
Defendant.

COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiff, Michael Petty (‘Plaintiff and/or “Petty’”), by counsel, hereby brings this
action against the Defendant, American Senior Communities (“Defendant”), alleging that
Defendant has violated his rights as protected by Title VII of the Civil Rights Act of 1964, 42
USS.C. § 2000¢e et seq. (“Title VII”), Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. §
1981 et seg. (“Section 1981”), and the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.
(“FMLA”).

I. PARTIES, JURISDICTION, AND VENUE

1. At all relevant times, Petty has resided within the Southern District of Indiana,
Indianapolis Division.

ma Defendant is a corporation that is located and conducts business within the Southern
District of Indiana, Indianapolis Division.

3. Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 28 U.S.C. § 1343, 42
ULS.C. § 2000e-5(f)(3), 29 U.S.C. § 2617(a)(2), and 42 U.S.C. § 1981.

4, At all relevant times, Petty was an “employee” of Defendant within the meaning of

that term under Title VII, 42 U.S.C. § 2000e(f).
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 2 of 14 PagelD #: 2

oi: At all relevant times, Defendant was Petty’s “employer” within the meaning of that
term under Title VII, 42 U.S.C. § 2000e(b).

6. In April 2020, Petty was an “eligible employee” as that term is defined by the
FMLA.

7. At all relevant times, Defendant employed 50 or more employees within a 75-mile
radius of Williams’ worksite.

8. Petty has satisfied his obligation to exhaust his administrative remedies, having
timely filed a Charge of Discrimination (“Charge”) with the U.S. Equal Employment Opportunity
Commission (“EEOC”). Petty received his “Dismissal and Notice of Rights” (“Notice”) from the
EEOC and now timely files this lawsuit within ninety (90) says after receipt of said Notice.

9. All of the events, transactions and occurrences giving rise to this lawsuit occurred
within the geographical environs of the Southern District of Indiana, Indianapolis Division, and
all parties are located therein.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

Il. FACTUAL ALLEGATIONS

11. Petty is an African-American male who began his employment with Defendant, a
residential eldercare facility, on or about October 13, 2015.

12. At all times relevant to this Complaint, Petty worked for Defendant as a Nursing
Schedule Coordinator and Central Supply Clerk at Defendant’s Eagle Valley Meadows facility
(3017 Valley Farms Rd, Indianapolis, IN 46214). Petty performed his job duties in a competent
and satisfactory manner, carrying out the essential functions of the job, and received no discipline

or notice of performance concerns during his assignment at Eagle Valley Meadows.
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 3 of 14 PagelD #: 3

13. During the early months of the COVID-19 pandemic, in April 2020, Petty’s infant
child’s daycare closed.

14. On April 20, 2020, Petty inquired about leave options and spoke with Norma Seib
(“Seib”) the Director of Nursing at Defendant’s facility. Seib informed there were no COVID-19
leave options available to him; however, he had the option of moving to PRN (as needed) status
or resigning his employment.

15. Petty then asked if he could take FMLA leave and Seib told him he was “not
eligible” for FMLA. Petty responded that according to the notice posted at Defendant’s facility,
he believed he was eligible.

16. Seib told Petty he needed to contact Summer Hall (“Hall”) in Human Resources at
Defendant’s home office. Seib then told Petty he was being moved to PRN status, even though he
had not agreed to this.

17. Defendant’s demotion of Petty to PRN status for asking about FMLA leave
constitutes retaliation and is an adverse employment action.

18. Later that afternoon, Petty called Summer Hall, who told him he had “no COVID
leave options available.” Petty inquired about FMLA and Hall asked “what makes you think you
are eligible for FMLA?”

19. Petty told Hall he had read the notice at Defendant’s facility and believed he was
eligible because he had an infant child under one year of age. Hall responded “you must really
want to get out of work.”

20. Petty responded that he was merely inquiring if he was eligible and wanted to get
that process started. Hall then responded that she could not help him, and that FMLA leave was

started “at the building level.”
Case 1:21-cv-00538-SEB-DLP Document 1 Filed 03/08/21 Page 4 of 14 PagelD #: 4

21. Petty then reached out to Tara McGloughlin (“McGloughlin”), the Executive
Director of his building. McGloughlin instructed him to contact Michelle Stephens (“Stephens”),
the HR/Payroll Coordinator for the building. Petty was able to acquire FMLA paperwork from
Stephens around 7 p.m. that evening.

22. On April 21, 2020, Petty completed his portion of the FMLA paperwork and
returned it to Stephens.

23. On April 22, 2020, Stephen e-mailed Petty paperwork to change him to PRN status.
Petty refused to sign it as he had never agreed to this substantial change in his job duties.

24. On April 23, 2020, Petty received an e-mail from McGloughlin, who told Petty he
was immediately being placed on PRN. McGloughlin claimed Petty had made a “verbal
agreement” to switch to PRN, despite the fact that such verbal agreements are specifically
prohibited in Defendant’s employee handbook and that Petty had never agreed to switch to PRN
status.

25. Following this conversation, Petty discovered that Defendant had deactivated his
access to job essential software.

26.  Defendant’s demotion of Petty to PRN status for attempting to exercise his FMLA
rights constitutes retaliation and is an adverse employment action.

27. Later that day, Petty called Defendant’s HR compliance line to complaint about
McGloughlin interfering with his FMLA rights and retaliating against him for attempting to
exercise his FMLA rights. Petty’s complaints constitute protected activity.

28. On April 24, 2020, Petty received a call from Summer Hall, who pressured Petty

again to sign the PRN agreement. He declined and asked why he was being treated differently than
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 5 of 14 PagelD #: 5

his coworkers in the FMLA process, as other coworkers were not demoted to PRN or asked to
resign after inquiring about FMLA leave.

29. Hall replied, “I’m sure it’s not because you are black. My grandmother was black
and that makes me a quarter black, so I understand your concerns and frustrations.”

30. Later that day, Petty was e-mailed additional FMLA paperwork and asked to
provide a copy of his child’s birth certificate. Hall also e-mailed Petty again, asking about the non-
existent “verbal agreement” regarding PRN status.

31. On April 25, 2020, Hall e-mailed Petty and stated that Petty’s attendance indicated
he had agreed to go on PRN status, but that he was still eligible for FMLA. Petty replied, reminding
Hall of his previous refusals to sign any PRN agreement and asking for clarity on the involuntary
demotion imposed by Defendant. Hall did not reply.

32. On April 26, 2020, Petty received an e-mail from L. Ewert stating that his FMLA
paperwork would be reviewed by the legal department.

33. That same day, Petty called Defendant’s HR Compliance Line to report Hall’s
racially-charged comments and interference in the FMLA process.

34. On Monday, April 27, 2020, Petty spoke with C. Newsome, Defendant’s Human
Resources Director, regarding his complaints. Later that day, Petty submitted a statement to
Newsome.

35, On May 4, 2020, Petty was approved for FMLA leave.

36. Petty returned from FMLA leave on July 10, 2020.

37. Upon his return, Petty met with Angie Bowman (“Bowman”), an HR
Representative for Defendant, and Seib. Petty was given a new job description and was asked to

sign it on the spot.
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 6 of 14 PagelD #: 6

38. Petty stated his concerns of previous FMLA interference and comments by Hall
and explained that he was hesitant to sign it without resolution of those complaints. Petty also
wished to view his previous job description to compare it with the new one, but his previous job
description could not be located in his file.

39. Nevertheless, Petty signed the job description under pressure. He was given a list
of new job duties and told he would no longer be conducting interviews with new applicants. These
new job duties constitute retaliation for Petty’s engagement in protected activity.

40. On July 17, 2020, Petty was scheduled for training with Jessica Hubbs (“Hubbs”)
and Seib. Petty expressed concerns about black employees being selected for weekend shifts more
than white employees, and relayed a story he heard from another employee, Paula Pernell, about
a white employee bragging about not having to work weekends.

41. Petty’s complaint about disparate treatment in scheduling due to race constitutes
statutorily protected activity.

42. On July 20, 2020, Petty received a call from Heather Howe (“Howe’’), Defendant’s
VP of Human Resources, to follow up on previous complaints. Howe told Petty that Hall does not
handle FMLA and she was not sure why Petty was directed to her for his FMLA application. Petty
again reported Hall’s racially-charged comments to Howe.

43. Petty also relayed additional concerns about not receiving a supposed “building
wide” pay raise that his female coworkers received; his change in job duties following his return
from FMLA, and concerns about disparate treatment due to race in scheduling and job

assignments. These complaints constitute statutorily-protected activity.
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 7 of 14 PagelD #: 7

44. On August 7, 2020, Petty contacted Alberta Taybior (“Taybior”), the new building
director at Eagle Valley, and reiterated his earlier complaints. Taybior responded that he would
meet with Petty the following Monday; this meeting never took place.

45, On August 10, 2020, Petty witnessed Seib force Kristy Felix (“Felix”), Defendant’s
evening shift supervisor, to alter a report regarding a patient before being allowed to leave.
Specifically, Seib asked Felix to change a report because “it looks bad, and corporate is in the
building asking questions. You need to change the part referencing sexually aggressive behaviors
towards men before you leave.” Felix did as instructed, albeit under duress.

46. After Petty clocked out that same day, Seib ran him down in the parking lot, telling
him a resident had been placed on “1 on 1” monitoring and Seib needed Petty to work an additional
shift and monitor this patient.

47. Petty, who had not been feeling well throughout the day and cognizant of the
ongoing COVID-19 pandemic, told Seib and Taybior he was not feeling well and did not want to
make any residents sick. He was told “it’s probably nothing” and that he needed to stay and work
the additional shift.

48. Petty pointed out that female workers who complained of not feeling well earlier
that day were allowed to go home and asked if he was being punished for his complaints and
reports of disparate treatment.

49, Seib required Petty to recite all of his symptoms in front of the other coworkers.
After he had finished, he was instructed to leave and not return until he had a negative COVID-19
test,

50. After he left, Taybior called Petty and told him to return his work phone.
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 8 of 14 PagelD #: 8

51. Petty later found out the “1 on 1” resident Seib wanted him to supervise was the
resident who had been displaying sexually aggressive behaviors towards men.

52. On August 11, 2020, Petty reported Seib’s behavior to Taybior via Defendant’s
“DocsInk” app. This constitutes statutorily-protected activity. Taybior’s response was to
deactivate Petty’s account.

53. On August 13, 2020, Petty contacted the HR compliance line to report the disparate
treatment he was subjected to by Seib and Taybior, as well as the incident with Felix.

54. Petty met with Taybior on August 24, 2020 and September 2, 2020. Petty reiterated
his concerns about disparate treatment in general and about Seib specifically. This constitutes
statutorily-protected activity.

55. Taybior told Petty that she knew “where [Seib’s] heart was” and that Petty should
approach her directly if she does or says something offensive, in contradiction of Defendant’s
policies. Taybior encouraged Petty to “give it time” and assured him “things will get better or
somebody will have to leave.”

56. On September 3, 2020, Seib scolded Petty for another employee coming in late the
previous day. Petty reminded Seib that he has no control when an employee shows up for work;
Seib insisted it was his fault.

57. Later that day, Petty met with Seib and Taybior regarding Pernell’s complaint about
scheduling favoring white employees. Petty was told to change Pernell’s schedule without
consulting her; Petty opposed this, feeling it was retaliation against Pernell for complaining.
Taybior insisted that scheduling was his responsibility and if he failed he would be terminated.

58. Petty questioned why the white employee that was the subject of Pernell’s

complaint had not worked a holiday in over a year. He was told to schedule her for the next one.
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 9 of 14 PagelD #: 9

He then asked about filing a formal complaint and was told his job was scheduling. Petty asked
Seib for a copy of the holiday policy but she did not produce it to him.

59. Later that day, Petty approached Taybior to provide an example of Seib’s
continuing interference in his scheduling. He told Taybior she felt it was retaliation and that she
was harassing him. Taybior’s response was “harassment is a dirty word” and redirected him to
scheduling.

60. Petty continued to highlight Seib’s retaliatory behavior towards him, and Taybior
told him to find another approach and that it was his responsibility to address it because “he was
the one who was offended.”

61. Getting nowhere with Taybior, Petty against asked about filing a formal complaint
and Taybior told him to “sit, crawl, then walk before you run.”

62. Petty reminded Taybior that he had previously asked how to file a complaint in the
“DocsInk” app. Taybior responded that rather than report [Seib], she wanted Petty to “talk to her.”

63. When Petty asked how many times he had to complain about the same thing,
Taybior said “as many times as it takes, that’s life” and that his treatment was his own fault because
he was “not reacting properly to being slapped.” Petty reminded her that he had already made
several reports to corporate.

64.  Taybior responded “corporate is not here to stop the slap” and proceeded to mock
Petty, imitating a child crying about being slapped.

65. At that point, Petty told Taybior he felt uncomfortable and ended the meeting.

66. Later that day, Howe and Bauman from the home office called Petty. Petty

reminded them of the complaints about racial disparity in scheduling and his complaints that Seib
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 10 of 14 PagelD #: 10

was retaliating against him after his return from FMLA, and complained of discrimination. These
complaints constitute statutorily-protected activity.

67. Howe instructed Petty to return his work phone and remain at home pending
investigation.

68. On September 11, 2020, Defendant told Petty it was unable to substantiate his
claims but since he was unhappy and uncomfortable, they were terminating him for “bad job fit”
even though Petty had no performance issues.

II. CAUSES OF ACTION
COUNTS I & II
RACE DISCRIMINATION - TITLE VII & SECTION 1981

69. Plaintiff hereby incorporates by reference paragraphs one (1) through sixty-eight
(68) above as if the same were set forth at length herein.

70. Defendant took adverse employment actions against Plaintiff based upon his race
in violation of Title VII and Section 1981, including when it terminated his employment.

71. Defendant’s actions, as alleged above, deprived Plaintiff of equal employment
opportunities and otherwise adversely affected the terms and conditions of his employment.

72. Defendant’s unlawful actions were intentional, willful, and done in reckless
disregard to Plaintiff’s rights as protected by Title VII and Section 1981.

COUNTS III & IV
RETALIATION — TITLE VII & SECTION 1981
73. Plaintiff hereby incorporates by reference paragraphs one (1) through seventy-two

(72) above as if the same were set forth at length herein.

10
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 11 of 14 PagelD #: 11

74, Defendant took adverse employment actions against Plaintiff based upon his
engagement in protected activity in violation of Title VII and Section 1981, including when it
terminated his employment.

75. Defendant’s actions, as alleged above, deprived Plaintiff of equal employment
opportunities and otherwise adversely affected the terms and conditions of her employment.

76. Defendant’s unlawful actions were intentional, willful, and done in reckless
disregard to Plaintiffs rights as protected by Title VII and Section 1981.

COUNTS V & VI

RACE HARASSMENT/HOSTILE WORK
ENVIRONMENT - TITLE VII & SECTION 1981

77. Plaintiff hereby incorporates by reference paragraphs one (1) through seventy-six
(76) above as if the same were set forth at length herein.

78. Plaintiff was subject to unwelcome harassment based upon his race.

79. Said harassment was both severe and pervasive.

80. Plaintiff reported said harassment to Defendant.

81. Defendant failed to properly investigate Plaintiff's reports or take any remedial
action in response to Plaintiff's reports.

82. Defendant’s unlawful actions were intentional, willful, and done in reckless
disregard to Plaintiffs rights as protected by Title VII and Section 1981.

COUNTS VII & VIII

HARASSMENT/HOSTILE WORK ENVIRONMENT BASED UPON PROTECTED
ACTIVITY — TITLE VI & SECTION 1981

83. Plaintiff hereby incorporates by reference paragraphs one (1) through eighty-two

(82) above as if the same were set forth at length herein.

11
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 12 of 14 PagelD #: 12

84. Plaintiff was subject to unwelcome harassment based upon his statutorily-protected
activity.

85. Said harassment was both severe and pervasive.

86. Plaintiff reported said harassment to Defendant.

87. Defendant failed to properly investigate Plaintiff's complaints or take any remedial
action in response to Plaintiff's reports.

88. Defendant’s unlawful actions were intentional, willful, and done in reckless
disregard to Plaintiff's rights as protected by Title VII and Section 1981.

COUNTS IX & X
VIOLATIONS OF THE FMLA

89. Plaintiff hereby incorporates by reference paragraphs one (1) through eighty-eight
(88) above as if the same were set forth at length herein.

90. Defendant failed and refused to apply the same standard to Plaintiff as it has
applied to similarly situated employees who have not requested FMLA qualifying leave and/or
taken FMLA leave.

91. Defendant took unlawful actions against Plaintiff, including, but not limited to,
when it demoted him, changed his work assignments, and terminated his employment following
his FMLA leave.

92. Defendant’s actions, as alleged above, constitute interference with Plaintiff's
FMLA rights and/or constitute retaliation for requesting and/or taking FMLA leave.

93. Plaintiff has suffered damages as a result of Defendant’s unlawful conduct,

including lost wages.

12
Case 1:21-cv-00538-SEB-DLP Document 1 Filed 03/08/21 Page 13 of 14 PagelD #: 13

94.  Defendant’s unlawful actions against Plaintiff were intentional, willful, and done
in reckless disregard of Plaintiff's rights as protected by the FMLA.
REQUESTED RELIEF
WHEREFORE, the Plaintiff, Michael Petty, by counsel, respectfully requests that the
Court find for him and order that:
1, Defendant reinstate Plaintiff to the same position, salary and seniority that he had

prior to her termination or pay front pay and benefits to her in lieu thereof;

2. Defendant pay lost wages and benefits to Plaintiff;
z. Defendant pay compensatory damages to Plaintiff;
4. Defendant pay punitive damages to Plaintiff;

a: Defendant pay liquidated damages to Plaintiff;

6. Defendant pay pre- and post-judgment interest to Plaintiff on all recoverable sums;

7. Defendant pay Plaintiffs reasonable attorneys’ fees and costs incurred in litigating
this action; and

8. Defendant pay to Plaintiff any and all other legal and/or equitable damages this

Court deems just and proper to grant.

Respectfully submitted,

S/ Meghan U. Lehner

Meghan U. Lehner, #25899-49

Eric J. Hartz, #29676-49

CLEVELAND LEHNER CASSIDY

6214 Carrollton Ave., Suite 200

Indianapolis, IN 46220

Tel: 317-388-5424

Fax: 317-947-1863

Email: meghan@cleattorneys.com
eric@clcattorneys.com

 

13
Case 1:21-cv-00538-SEB-DLP Document1 Filed 03/08/21 Page 14 of 14 PagelD #: 14

Counsel for Plaintiff, Michael Petty

DEMAND FOR JURY TRIAL
The Plaintiff, Robert Culver, by counsel, respectfully requests a jury trial as to all issues
deemed so triable.
Respectfully submitted,

$/ Meghan U. Lehner
Meghan U. Lehner

14
